This case grew out of the same collision as that which precipitated the case of Florida Motor Lines, Inc. vs. Mollie Jane Ward, decided this date. The pleadings in both cases were the same except that in the latter case they show that plaintiff's intestate, Robert I Ward, was the owner and driver of the Dodge car which collided with the motor bus of defendant, while in the instant case plaintiff's intestate, James R. Hill, was the guest and companion of Robert I. Ward and was sitting on the front seat at Ward's right when the collision took place. Ward and Hill were both killed and Hill's wife brings this action.
The same witnesses testified to the like effect in both cases. In the instant case, some testimony was introduced that was not brought out in the Ward case which made the defense stronger. The trial resulted in a verdict and judgment for the plaintiff in the sum of ten thousand dollars and defendant took writ of error.
There are no questions raised in this case necessary to treat that were not raised and treated in the Ward case except the question of contributory negligence as applied to plaintiff's husband, he being a passenger with or the invited guest of Ward. What we said in the Ward case is consequently decisive of the questions raised in this case.
Ordinarily, contributory negligence on the part of the driver of a motor vehicle will not be imputed to a guest or invitee if he relies on the skill of the driver and does not attempt to impose his will on the driver to see that the machine is properly propelled. There are many modifications to this rule. If the passenger knows of dangers that are not known to the driver he is not protected by this rule. Other exceptions to this rule, depending on the circumstances *Page 35 
of the case, may arise. Huddy on Automobiles (5th Edition) 909.
Notwithstanding this rule, a person riding in an automobile driven by another is not relieved from all personal responsibility for his own care and safety. He must exercise such care to avoid injury as an ordinary prudent person would exercise under like circumstances. Seaboard Air Line Ry. Co. vs. Watson, 94 Fla. 571, 113 So.2d 716.
The record disclosing that the defendant was free from negligence, the judgment below is therefore reversed on authority of Florida Motor Lines, Inc. vs. Mollie Jane Ward, decided this date.
Reversed.
BUFORD, C.J., AND WHITFIELD AND BROWN, J.J., concur.
ELLIS AND DAVIS, J.J., dissent.